Citation Nr: 0716414	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-37 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle 
disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  The veteran also served various periods of active duty 
for training (ACDUTRA) during Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim of entitlement to service 
connection for a right ankle disability.  

This issue was last before the Board in September 2006, when 
it was remanded for further evidentiary development, which 
has now been completed.  Accordingly, the Board will proceed 
with adjudication of the issue on appeal.



FINDING OF FACT

The veteran did not incur or aggravate a right ankle 
disability in service.  



CONCLUSION OF LAW

A right ankle disability was not incurred in service or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in March 2003 and September 2006.  
These letters also informed the veteran of the information 
and evidence necessary to substantiate a claim of service 
connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates in a 
timely fashion.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification regarding degree of disability and how VA 
determines effective dates in a timely fashion.  Nonetheless, 
any defect with respect to the timing of the September 2006 
notice regarding degree of disability and effective dates has 
been cured by subsequent readjudication of the issue on 
appeal in a March 2007 Supplemental Statement of the Case.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Moreover, any issues regarding defective notice of downstream 
elements are rendered moot by denial of the issue below. 

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
aforementioned letters, which advised the veteran to provide 
the RO with any evidence that might support his claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records and VA medical 
records.  He has not indicated the presence of any 
outstanding relevant records and has not requested VA's 
assistance in obtaining any other evidence.  He was provided 
a VA examination in October 2006 in furtherance of 
substantiating the claim on appeal.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  
§ 3.303(a)(2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2006); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence or medical judgment is such 
as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id. The 
Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran claims that a preexisting right ankle disability 
was permanently aggravated by military service.  Indeed, the 
veteran's service medical records for his period of active 
duty service are silent with respect to a right ankle 
disability.  An annual training examination dated in April 
1988 reveals a notation of a fractured ankle, which did not 
occur in service and was apparently well-healed.  A May 1990 
service record reveals that the veteran suffered a severe 
sprain to his right ankle.  

In October 2006, the veteran was afforded a VA examination to 
address the etiology of any right ankle disability.  
Subjectively, the veteran explained that he fractured his 
right ankle while he was not on active duty when a horse 
landed on his right ankle.  Consequently, the veteran had 
surgery on the ankle and reported that he had no problems 
with the right ankle thereafter.  He explained that he 
thought that his right ankle disability was aggravated during 
active service from parachuting, marching and rappelling out 
of helicopters.  He noted the aforementioned May 1990 
treatment notation regarding a severe sprain of his right 
ankle.  He stated that his right ankle hurt from "time to 
time" and reported decreased range of motion thereof.  

In terms of objective evidence, the October 2006 examination 
report noted that X-rays revealed arthritic changes of the 
right ankle as well as an old healed fracture of the distal 
right fibula.  The veteran reported that a horse fell on his 
ankle in 1973.  The veteran expressed his belief that his 
ankle was worsened by his approximately 20 parachute jumps 
per year.  After reviewing the veteran's claims file, 
inclusive of his service medical records, the examiner 
concluded that it was not at least as likely as not that the 
veteran's right ankle disability was permanently aggravated 
by service.  In particular, the examiner reasoned that there 
was no evidence that the veteran's condition was aggravated 
by active duty because there were no adverse findings related 
to his right ankle in subsequent reports of medical 
examination and no medical records of a right ankle 
disability until the VA examination.  

Service connection for a right ankle disability is not 
established.  There is no evidence that the veteran incurred 
such a disability in service.  Indeed, the October 2006 
examiner noted that following the May 1990 notation of a 
severe right ankle sprain that there was no evidence of a 
chronic disability resulting therefrom.  Notably, there is no 
indication of a right ankle disability following the May 1990 
sprain.  Accordingly, the veteran's claim of entitlement to 
service connection for a right ankle disability must be 
denied.  In the absence of evidence of current disability due 
to injury in service, the Board finds that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


